ICJ_112_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_06_EN.txt. 808

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

1. Notwithstanding my vote for the operative part of the Order, with
the exception of paragraph 2, I consider it necessary to make the follow-
ing observations.

2. Preliminary objections are regulated by Subsection 2 of Section D
within Part IT of the Rules of Court. Article 79, paragraph 1, provides as
follows:

“Any objection by the respondent to the jurisdiction of the Court
or to the admissibility of the application, or other objection the deci-
sion upon which ts requested before any further proceedings on the
merits, shall be made in writing within the time-limit fixed for the
delivery of the Counter-Memorial.”

3. Paragraph 7 of the same Article 79 adds:

“After hearing the parties, the Court shall give its decision in the
form of a judgment, by which it shall either uphold the objection,
reject it, or declare that the objection does not possess in the circum-
stances of the case, an exclusively preliminary character. If the Court
rejects the objection or declares that it does not possess an exclu-
sively preliminary character, it shall fix time-limits for the further
proceedings.”

4, The Court has no discretionary powers to depart from the Rules
established by Article 79. The present proceedings have not yet reached
the stage of preliminary objections. Therefore, when deciding upon a
request for provisional measures, in my opinion the Court can neither
make its final determination on jurisdiction nor order the removal of the
case from the Court’s List.

(Signed) Gonzalo PARRA-ARANGUREN.

Si
